Citation Nr: 1736178	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  10-10 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to November 3, 2010.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1965 to April 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to TDIU.

In October 2012, the Veteran and his wife testified at a Travel Board hearing chaired by a Veterans Law Judge (Veterans Law Judge) who is no longer at the Board.  A transcript of the Board hearing has been associated with the Veteran's claims file.  By a letter of June 2017, the Board notified the Veteran that the VLJ who conducted the October 2012 hearing is no longer employed by the Board, and that the Veteran has the right to schedule another Board hearing.  In June 2017, the Veteran responded that he did not want to appear at another hearing. 

In an April 2013 decision, the Board granted entitlement to TDIU from November 3, 2010 and remanded the issue of entitlement to TDIU prior to November 3, 2010 for further development.  In June 2014, July 2015, and February 2016, the Board again remanded this matter for further development. 


FINDINGS OF FACT

Prior to November 3, 2010, the Veteran's service-connected disabilities did not render him unemployable.


CONCLUSION OF LAW

The criteria for entitlement to TDIU prior to November 3, 2010 are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.4000 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board notes that there has been substantial compliance with the previous remands in that the requested VA opinion was obtained.

The Veteran has been awarded TDIU from November 3, 2010.  At issue before the Board is his entitlement to TDIU prior to November 3, 2010.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (a).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Prior to November 3, 2010, the Veteran's service-connected disabilities were posttraumatic stress disorder (PTSD), rated as 30 percent disabling from June 22, 2007 and as 50 percent disability from June 15, 2009; coronary artery disease, rated as 10 percent disabling from November 2007; left ear hearing loss, rated as 10 percent from June 22, 2007; and tinnitus, rated as 10 percent disabling from June 22, 2007.  The combined disability rating of those disabilities was 40 percent prior to November 9, 2007, 50 percent prior to June 15, 2009, and 60 percent prior to November 3, 2010.  Consequently, he did not meet the schedular requirements for a TDIU prior to November 3, 2010.

Where these percentage requirements are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities. 38 C.F.R. § 4.16 (b).  However, the Board cannot consider entitlement to a TDIU on an extraschedular basis in the first instance.  Instead, the Board is required to refer all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a), to the Director for extraschedular consideration.  38 C.F.R. § 4.16 (b); Bowling v. Principi, 15 Vet. App. 1 (2001). 

The purpose of the prior remands was to obtain evidence to determine whether the Veteran was unemployable prior to November 3, 2010.  That is a question that can be addressed by the Board.  If the Veteran is unemployable, then the claim would have to be referred to the Director.  

The Board specifically notes that prior to November 3, 2010, the Veteran was not in receipt of service connection for Parkinson's disease with bilateral upper extremity, bilateral lower extremity, constipation, and masked fascies.  Thus, only his PTSD, coronary artery disease, left ear hearing loss, and tinnitus can be considered when determining whether a TDIU is warranted prior to November 3, 2010.

The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Moreover, as already noted, an inability to work due to non-service-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  38 C.F.R. §§ 3.321 (b), 3.340, 3.341, 4.16(b), 4.19.

On February 2009 VA audiological  examination, the examiner noted that the Veteran had worked construction for 40 years and had retired in 2007 due to eligibility by his age "or duration of work."  The examiner opined that the Veteran's tinnitus had no effect on his usual daily activities, and had no occupational effect because he was retired.  The examiner noted that the Veteran had worked in construction and plumbing, hanging doors in high rise apartments.  The Veteran had to climb ladders and stairs as part of his work, but had never fallen.

On July 2009 VA PTSD examination, the Veteran reported he had worked in construction, but he had retired in 2006.  The examiner opined that there was not total occupational and social impairment due to his PTSD symptoms, but there were deficiencies in the areas of judgement, thinking, family relations, and mood.  However, the examiner also opined there was no deficiency in the area of work.  

On his September 2009 VA Form 21-8940 application for compensation based on unemployability, the Veteran stated that he had last worked full-time in May 2004, and reported that he had worked in construction for 40 hours per week for his last employer from May 2001 to May 2004.  He reported that he had spent one year in college.  He reported that his service-connected PTSD and hearing loss disabilities prevented him from employment.  He did not reference his service-connected heart disability.  He submitted the same form again in February 2011 and again only referenced PTSD and hearing loss as the service-connected disabilities affecting his employability. 

The record reflects that in October 2009, the Veteran's previous employer confirmed that the Veteran worked doing "general repairs" for the company from February 2005 to April 2007 and he was terminated due to "lack of work."  The employer also noted that no concessions were made due to the Veteran's age or disability.

A January 2010 VA outpatient treatment record noted the Veteran had PTSD with depression, memory impairment, and social isolation.  His global assessment of functioning (GAF) score was 49.  

In a June 2010 VA treatment note, the Veteran reported having problems with his memory.  The Veteran reported that he had been a plumber for work and that currently he was doing some part-time plumbing jobs.  The provider noted the Veteran's "depression may be impacting on his cognitive functioning versus other early dementing illness," and he advised the Veteran to continue his socialization and his part-time job.  

On January 2011 VA ischemic heart disease examination, the examiner noted the Veteran was diagnosed with coronary artery disease in August 2006 and had a myocardial infarction in August 2006.  The examiner noted that the Veteran did not have congestive heart failure. On exercise testing, the Veteran was able to perform 7.7 METs (metabolic equivalent).  That METs level was found to be consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging (6 miles per hour).

The Veteran testified at the October 2012 Travel Board hearing that he was asked to leave his last job doing construction around 2007.  He testified that "he was having a lot of difficulty [with] coworkers."  He testified that he received his GED during service and took general classes at a junior college for a little over a year.  He also testified that his work involved plumbing and that it would be challenging to find any sedentary employment.  

On August 2015 VA hearing loss and tinnitus examination, the examiner noted that due to hearing loss, the Veteran had trouble hearing what other people say and that tinnitus did not affect his life.  Regarding employability, the examiner opined that his hearing loss and tinnitus disabilities do not render him unable to perform all types of sedentary types of employment because while the Veteran had profound hearing loss in his left ear, "his word understanding is excellent in a quiet environment.  He stated he does not have hearing aids.  The Veteran was able to follow directions and answer all the questions correctly during the exam, which was in a quiet room with face to face conversation.  Therefore, the Veteran should be able to secure employment, in a quiet setting with face to face contact."  

In a February 2017 VA social work note and March 2017 addendum, the reviewing social worker opined that when taking into consideration the Veteran's level of education and occupational training, the Veteran was not unemployable due to his service-connected disabilities prior to November 3, 2010.  The reviewing social worker explained that "this [was] evidenced by his full time employment until his retirement in 2007.  The Veteran continued as a 'handy man' doing odd jobs until 2014 when he 'completely retired' after suffering a major stroke."  The social worker noted that the Veteran's current PTSD symptoms, including limited interaction outside his family, not liking large crowds, and preferring to stay at home, "did not preclude him from keeping working at least part-time until 2014.  The social worker further noted that "up until 2014, the Veteran was doing part-time work, he was able to drive, drove a recreational vehicle, was able to complete his own activities of daily living and instrumental activities of daily living."

The ultimate question of whether a Veteran is capable of securing or following substantially gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013).  Here, the Board finds that a preponderance of the evidence is against a finding that the Veteran's service-connected disabilities rendered him unable to secure or maintain substantially gainful employment prior to November 3, 2010, or that a referral for extraschedular consideration of a TDIU would be indicated prior to that date.  

First, the Board finds that the preponderance evidence weighs against finding that the Veteran's service-connected tinnitus and left ear hearing loss precluded the Veteran from employment prior to November 3, 2010.  The evidence, to include the Veteran's statements, does not support a finding that his service-connected tinnitus or left ear hearing loss impacted his occupational activities.  On February 2009 VA examination, the examiner opined that the Veteran's tinnitus had no effect on his occupational activities and noted that he had to climb ladders and stairs as part of his job and had never fallen.  Additionally, on August 2015 VA examination, the examiner opined that his tinnitus had no effect on his employment and even though the Veteran had tinnitus and "profound hearing loss in his left ear" he was still able to secure employment "in a quiet setting with face to face contact" and he was able to answer questions and follow directions during the examination. 

With regards to the Veteran's service-connected PTSD, the Board finds that the preponderance evidence weights against finding that the disability precluded him from employment prior to November 3, 2010.  On July 2009 VA examination, the examiner opined that while there were deficiencies in the areas of judgement, thinking, family relations, and mood, there was no deficiency in the area of work and there was not total occupational and social impairment due to the Veteran's PTSD symptoms.  Further, in the March 2017 addendum, the reviewing social worker opined that the Veteran's PTSD symptoms prior to 2014 "did not preclude him from keeping working at least part-time," and noted that until 2014 the Veteran was able to drive, work part-time, and complete his own activities of daily living.

Finally, with regard to the Veteran's service-connected coronary artery disease, the Board finds that the preponderance evidence weights against finding that the disability precluded him from employment prior to November 3, 2010.  The Board notes that while the January 2011 VA ischemic heart disease examination was preformed after November 3, 2010, the results of the examination are indicative of the Veteran's symptoms prior to November 3, 2010.  On exercise testing the Veteran was able to perform 7.7 METs, which is a level found to be consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging (6 miles per hour).  Accordingly, this reflects that Veteran was still able to perform some physical activities prior to November 3, 2010, which the Board notes includes physical labor.  

Accordingly, the Board finds that the Veteran's service-connected disabilities, consistent with his educational background and occupational experience, did not preclude all forms of substantially gainful employment prior to November 3, 2010.  As noted, it must be demonstrated that that the Veteran is unable to secure or follow a substantial gainful occupation.  In addressing this question, it must be determined whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  

The evidence shows that the Veteran took some college courses, was employed full-time until at least May 2004 but possibly April 2007, and worked at least part-time until 2014.  While the Board notes the Veteran testified that it would be challenging to find sedentary employment, the record reflects that prior to November 3, 2010 he still retained the ability to do some physical labor and the ability to work in a quiet setting with face to face contact.  The evidence shows that he had some industrial impairment due to his service-connected disabilities, but that is recognized by the ratings assigned during the appeal.  The Board finds that prior to November 2, 2010, the Veteran's service-connected disabilities did not preclude gainful employment such that a TDIU would be warranted or referral for consideration of a TDIU would be indicated.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 
ORDER

Entitlement to TDIU prior to November 3, 2010 is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


